Title: From John Adams to Thomas Welsh, 18 February 1797
From: Adams, John
To: Welsh, Thomas



Dr Sir
Philadelphia Feb. 18. 1797

I have recd your favour of 30. Ult.—Thank you for your good Wishes.
I know not the reason why the Chroniclers should wish that Mr Jefferson would not accept the office of V.P. The Reason is obvious why the “highest Partisans” on the other Side shd. wish so.—But neither the Jacobins nor Antijacobins, knew the Temper and Character of Mr Jefferson So well as I do. I have known these Seven Years that his object was the Place of V.P. and that he had no hopes of any other.—He procured more Votes at least by 14 in Pensilvania than he ever expected and those he would not have had but for Adets impudent Maneuvre. He had more Votes in both Carolinas and even in Virginia than he expected, and than he would have had if the most abominable Art of Falshood & Chicane had not been practised.
I ventured to Say a few Words on declaring the Election and a few more on taking Leave of the Senate, which have passed here without any Severe Animadversion: I know not how they will be treated in the Chronicle. I am unfortunate and ill treated in being obliged to come in, merely from the Rancour of the South and of Pensilvania against New England, and from French Impudence, with that of a few Scotch & Irish firebrands with so Small a Majority and I was determined to transmit to Posterity, a few Facts that will be better understood by Posterity than by the present Folks, and by foreign Nations than our own Countrymen. You must never quote me nor Shew my Letter, unless to the faithful. For the Spirit of Sophistry and Party will pervert every Word.
My Regards to the family


John AdamsMr Cocke of Tennessee, in a violent opposition to the Motion for repairing and replacing the furniture of the Ps. house—said “I blush not to Say that I like the P. elect as well as the actual P. but I dont love to see any P. So bedizzen’d up,” a most miraculous Compt from Tennessee.